PER CURIAM.
Upon a review of the record on appeal and after consideration of the briefs and oral argument of the parties, we are of the opinion that the partial final judgment should be modified by deleting from the numerically numbered paragraph 1 the words:
“whose . . . has been described as short or of moderate lengths. This shall not be construed to prevent Defendant, Lenett, Inc., from cutting and styling the hair of men who have long hair which is in the nature of the style known as afro or mini-lion or a like style.”
and by further deleting numerically numbered paragraph 2 in its entirety.
In all other respects the partial final judgment is affirmed.
Affirmed, as modified.
CROSS and OWEN, JJ., and SHOLTS, THOMAS E., Associate Judge, concur.